internal_revenue_service department of the treasury significant index no washington dc contact person telephone number in reference to date feb op e eo t d o l y y gq d o n o f a e w t o n o t d u b t o o s e h t dear sir or madam this is in reference to your ruling_request of august as revised by your supplemental submissions dated date concerning a proposed transfer of and september the foundation to two newly-formed non-profit the assets of a corporations the information submitted indicates that the foundation is trust that has been recognized as exempt from federal_income_tax an organization desrcibed in sec_501 of the internal as revenue code the code and is classified as foundation within the meaning of sec_509 foundation’s purpose as reflected in its trust agreement is operate a charitable foundation exclusively for religious charitable scientific literary and educational_purposes foundation makes grants to various publicly supported charitable organizations of the code a private the to the a for the past few years the foundation’s trustees have had difficulty reaching agreements as to the management of the foundation the investment of the foundation’s assets and the distribution of the foundation’s income foundation ‘s trustees propose to distribute of the and foundation’s assets the transferred b assets to b of the foundation’s assets the transferred c assets therefore the a a a a e y o b and are newly created foundations that have been to c recognized as exempt from federal_income_tax as organizations described in sec_501 of the code and have been classified as private_foundations within the meaning of sec_509 the trustees of the foundation are m n and oo n is m’s the foundation’s alternate trustees are is m’s nephew wife p and r managers of the foundation are m and is 0’s wife p r is m’s daughter the principal the directors of b will be qo and pb the president of b is the directors of c will be m is qo husband and m’s son-in-law assistant to the m’s family t r sandf sdollar_figure n a bookkeeper and a long-time is r’s the president of will be m in connection with the transfer of assets by the foundation to b and c the following representations are made a after the transfer the foundation will have transferred the foundation intends to elect to of b and all of its assets to b and cc terminate its private_foundation_status under sec_507 a the code after the transfers by the foundation to b and c expect to continue the foundation’s charitable activities b the foundation currently has no grants outstanding that require the exercise of expenditure_responsibility within the meaning of sec_4945 of the code do not plan any future expenditure_responsibility grants and the foundation b and c the foundation has not committed either willful repeated acts or failures to act failure to act giving rise to liability for tax under chapter or a willful and flagrant act or ad none of the foundations are organizations described in of the code since they are not organized and sec_509 operated exclusively for testing for public safety e prior to the proposed transfers the foundation may or may not have met the distribution however no part of the requirements of sec_4942 of the code proposed transfers will be used to meet the requirements of sec_4942 of the code in the same taxable_year as and holdings within the meaning of sec_4943 amounts invested in the proposed transfers will not involve excess business or to jeopardize within the a manner such as code the of of meaning of foundation’s exempt_purpose section the code the carrying on of the g the foundation currently holds no jeopardizing investments within the meaning of sec_4944 of the code h the legal accounting and other expenses_incurred by the foundation in connection with the rulings requested and in carrying out the proposed transfer will be reasonable and necessary and will not be excessive termination of private_foundation_status sec_507 of the code provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if notifies the secretary of termination or been either willful repeated acts willful and flagrant act and the secretary notifies liability for tax under chapter such organization that such organization is liable for the tax imposed by sec_507 or failures to act or a or failure to act giving rise to its intent to accomplish such with respect to such organization there have such organization sec_507 of the code provides that in case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on each organization which terminates its private_foundation_status under sec_507 sec_1_507-1 of the income_tax regulations the regulations provides that if all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 a private_foundation transfers sec_1_507-1 of the regulations provides that for purposes of sec_507 of the code the term willful repeated acts or failures to act means at least two acts or failures to act both of which are voluntary conscious and intentional and flagrant act for purposes of sec_507 a a willful or failure to act is one which is voluntarily consciously and knowingly committed in violation of any provision of chapter other than sec_4940 or sec_4948 a and which appears to a reasonable man to be a gross violation of any such provision it sec_1_507-3 of the regulations provides in part is made by a private_foundation to another private that a transfer of assets is described in sec_507 the code if foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the terms other adjustment organization or reorganization include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income of sec_1_507-3 of the regulations provides in part that the term significant disposition of assets to one or more private_foundations includes any disposition for the taxable_year of assets of the transferor foundation at the beginning of the taxable_year percent or more of the fair_market_value of the net sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code b will not constitute a termination of the transferor’s private_foundation_status under sec_507 a transfer of assets described in section the proposed transfers from the foundation to b and thus under sec_1_507-3 of the involve a transfer of at least of the assets of the foundation regulations the transaction will result in disposition of the assets of the foundation proposed transfers constitute an other adjustment organization or reorganization within the meaning of sec_1_507-3 of the regulations and therefore the transfers will constitute transfers described in sec_507 of the code accordingly the a significant as transfers described in sec_507 of the code under sec_1_507-1 and d of the regulations the proposed transaction will not result in foundation’s private_foundation_status under sec_507 because no termination will take place the tax imposed by further under sec_507 of the code will not apply sec_507 b and will not be treated as newly created organizations a termination of the the transfer of the assets of the foundation to b and will be a single act and will not be one voluntarily consciously and knowingly committed in violation of any provision of chapter nor would it appear to to a reasonable man to be a gross violation of any such provision sec_507 constitute a willful and flagrant act the meaning of sec_1_507-1 of the regulations giving rise to liability for tax under chapter of the code the proposed transfer will not accordingly for purposes of or failure to act within of the code effect on tax exempt status sec_501 of the code provides for the exemption from federal_income_tax of any nonprofit organization that is organized and operated exclusively for charitable and or other exempt purposes stated in that section the foundation has been recognized as an organization described in sec_501 of the code and is classified as private_foundation within the meaning of sec_509 foundation’s purpose as reflected in its trust agreement is to operate a charitable foundation exclusively for religious charitable scientific literary and educational_purposes transfer of its assets to b and c does not involve a change in the manner of the foundations’s operation nor will its private_foundation_status be terminated will continue to operate as transfer of the assets from the foundation to b and c will not involve a change in the manner of operation of b or and therefore b and will continue to operate as tax exempt entities accordingly the foundation a tax exempt entity likewise the the the a carryover of aggregate tax_benefit sec_1_507-3 of the regulations provides that a a carryover of certain tax sec_507 transfer results in attributes and characteristics of the transferor organization to the transferee foundation sec_1_507-3 of the regulations provides that a transferee private_foundation succeeds to that part of the transferor’s aggregate tax_benefit defined in sec_1_507-5 that is attributable to the assets transferred based on the transferor’s assets held just before the transfer because the transfers from the foundation to b and are transfers described in sec_507 of the code under a u e sec_1_507-3 of the regulations b and will be deemed to possess certain attributes and characteristics of the foundation regulations b and will succeed to a proportionate share of the foundation’s aggregate tax benefits in proportion to the value of the assets transferred by the foundation to b and accordingly under sec_1_507-3 of the chapter private_foundation_excise_taxes and sec_507 and sec_1_507-3 i of the regulations provides that in a sec_507 transfer if the transferee foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 a now redesignated as sec_1_482-1a by the same person or persons who effectively controlled the transferor private_foundation for purposes of chapter and sec_507 through of the code it were the transferor treated as such transferee shall be if sec_1_482-1a of the regulations provides that the term controlled includes any king of control direct or indirect whether legally enforceable and however exercisable or exercised not the form or the mode of its exercise is the reality of the control which is decisive it the foundation is effectively controlled within the meaning because of the family relationship between b will be effectively controlled within the of sec_1_482-1a of the regulations by its principal managers m and the directors of b meaning of sec_1_482-1a of the regulations by its because of the family and other relationships president q will be effectively existing among the directors of the c controlled within the meaning of sec_1_482-1a of the regulations by its president m managers who exercise effective_control over a will exercise effective_control over b and because one of the two managers who exercise effective_control over the foundation will exercise effective_control over c there is substantial continuity of control between the foundation and b and between the foundation and c because one of the two because the b and c will be effectively controlled within the meaning of sec_1_482-1a of the regulations by the same persons who effectively control the foundation the transfers from the foundation of all of its assets to the b and c will be transfers described in sec_1_507-3 i of the regulations therefore for purposes of the chapter private foundation excise_tax provisions and sec_507 through of the code b and will each be treated as in the proportion which the net fair_market_value of the assets transferred by the foundation to b and c bears to the net fair_market_value of all the foundatioin’s assets immediately before the transfer proportionate share of the foundation’s tax_attributes under chapter and sec_507 through accordingly b and c will each succeed to their is the foundation it if tax on net_investment_income sec_4940 of the code imposes on each private_foundation with respect to the carrying on tax equal to two percent of the net_investment_income of such foundation for the taxable_year of its activities a under sec_507 of the code in the case of a transfer of assets of one private_foundation to another private_foundation the transferee foundation will not be treated as a newly created organization will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 accordingly the transfer will not constitute a realizable event giving rise to net_investment_income to either the foundation b or sec_4940 therefore the transfer will not give rise to tax under therefore the transfers to b and c because the b and will each be treated as if it is the foundation under sec_1_507-3 of the regulations for purposes of sec_4940 of the code the net_investment_income of the foundation for the taxable_year of the transfers will be apportioned to b and c and will be includible in the computation of the net_investment_income of both b and c in the taxable_year of the transfers a proportionate share of self-dealing sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code imposes a tax on the participation of any foundation_manager in between a disqualified_person and a private_foundation knowing that it is such an act an act of self-dealing sec_4941 of the code defines self-dealing as or use by or for the benefit any direct or indirect transfer to of foundation a disqualified_person of the income or assets of a private sec_4946 of the code defines the term disqualified_person to include with respect to a private_foundation any person who is a foundation_manager sec_53_4946-1 of the foundation and similar excise_taxes regulations also the regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 sec_509 other than an organization described in for purposes of sec_4941 of the code the term the foundation will make the disqualified_person does not include any organization which is described in sec_501 contemplated distributions to the b and c both of which are described in sectin c disqualified persons as to the foundation at the time of the transfers and no transfer between a disqualified_person and a accordingly the transfer the private_foundation will occur foundation’s assets to the newly created private_foundations will not constitute acts of self-dealing under sec_4941 of the code and the transfers will not subject the foundation b to tax under sec_4941 therefore b and c will not be or distribution_requirements sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 i of the regulations provides that in a sec_507 transfer if the transferee foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 now redesignated as sec_1_482-1a the same person or persons who effectively controlled the transferor private_foundation for purposes of chapter and by sec_507 through it were the transferor such transferee shall be treated as if because b and c will be effectively controlled within the meaning of sec_1_482-1a by the same persons who effectively control the foundation the transfers from the foundation of all of its assets to b and c will be transfers described in sec_1_507-3 of the regulations therefore b and will be treated as as a result the foundation will not be required to foundation meet the sec_4942 qualifying_distribution requirement in the year in which the transfer of all its assets to b and c instead b and c will be responsible for satisfying their proportionate share of the foundation’s distribution_requirements under sec_4942 to the extent that such distribution_requirements are not satisfied by the foundation if they were the excess_business_holdings sec_4943 of the code imposes a tax annually on the value of a private foundation’s excess holdings in a business_enterprise provided that none of the assets transferred would place the foundation b holdings the proposed transfers do not involve the application of sec_4943 of the code concerning excess_business_holdings in the position of having excess business or tax on investments jeopardizing charitable purposes sec_4944 of the code imposes a tax on a private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code imposes a tax on any foundation_manager who participates in the making of investment which jeopardizes the carrying out of a private foundation’s charitable purposes unless such participation is due to reasonable_cause and is not willful an sec_4944 of the code and sec_53_4944-3 of the regulations provide that an investment the primary purpose of which is to accomplish one or more of the purposes described in sec_170 b which is the production_of_income or the appreciation of property is a program-related_investment and will not be of the code and no significant purpose of lee oeuuds considered as an investment which would jeopardize the carrying out of a private foundation’s exempt purposes of the code because b and c will be organizations described in sec_501 of the code the primary purpose of the transfers will be to accomplish one or more of the purposes described in sec_170 b constitute an adjustment organization or reorganization within the meaning of sec_1 c of the regulations the production_of_income or the appreciation of property will not be a significant purpose of the transfers within the meaning of sec_4944 of the code and sec_53_4944-3 of the regulations to be investments jeopardizing charitable purposes within the meaning of sec_4944 of the code accordingly the transfers will not be considered since the proposed transfers taxable_expenditures sec_4945 of the code imposes a tax on each taxable_expenditure made by private_foundations sec_4945 of the code defines the term taxable_expenditure as an amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in paragraph a unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or of section sec_4945 of the code provides that expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary example of sec_1_507-3 iii of the regulations indicates that when all net assets are transferred from one private_foundation to one or more controlled foundations there are no expenditure_responsibility requirements that must be exercised under sec_4945 and sec_4945 of the code with respect to the transfer under sec_4945 of the code a transfer from one private_foundation to another private_foundation is expenditure unless the transferor private_foundation exercises expenditure_responsibility with respect to such grant in a taxable lsg sec_2 - 1l1- however under section i of the regulations expenditure_responsibility accordance with sec_4945 a over the transferred assets need not be exercised if the transferor organization transfers all of its assets to controlled as indicated organizations as defined in sec_1_482-1a iii of the regulations in example when all net assets are transferred from one private_foundation to one or more controlled foundations the transferee foundations are treated as as recipients of expenditure_responsibility grants and therefore there are no expenditure_responsibility requirements which must be exercised under sec_4945 respect to the transfers of assets to the transferee foundation if they are the transferor foundation rather than of sec_1_507-3 h with and since the foundation is transferring all of its assets to b and c which are private_foundations effectively controlled within the meaning of sec_1_482-1a by the same person or persons who effectively controlled the foundation the transfers meet the requirements of sec_1 a i regulations and accordingly the foundation will not have to exercise expenditure_responsibility with respect to the transfers to b and c of the expenses of the transaction sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation defined in part as the amount by which qualified distributions are less than the minimum_investment_return the undistributed_income is sec_4942 of the code and sec_53_4942_a_-3 of the regulations provide that the term qualifying any amount including that portion of b other than any contribution to i distribution means a reasonable and necessary administration_expenses paid to accomplish one or more purposes described in sec_170 controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph a private_foundation which is not an operating_foundation or as defined in subsection j except as provided in paragraph for use directly in carrying out or more purposes described in sec_170 b - any amount_paid to acquire as assets used or held an organization ii i b or under sec_4942 of the code and sec_53_4942_a_-3 distribution means any amount including reasonable and of the regulations the term qualifying i necessary administration_expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to a controlled organization of all of the assets of the foundation to b and c meet the requirements of sec_1_507-3 of the regulations the if they are the transferor transferee foundations are treated as foundation rather than as recipients of contributions from the foundation reasonable and necessary administration_expenses which relate to the transfers are not contributions to controlled organizations for purposes of sec_4942 of the code accordingly the transfers to b and c since the transfers and the under sec_4942 of the code reasonable and because b and c will be organizations described necessary administration_expenses paid to accomplish one or more purposes described in sec_170 b distributions in sec_501 of code the primary purpose of the transfers will be to accomplish one or more of the purposes described in sec_170 b legal accounting and other expenses paid_by the foundation that relate to the transfers to b and c will be qualifying distributions under sec_4942 a - accordingly the are qualifying of the code sec_4945 of the code imposes a tax on each taxable_expenditure made by private_foundations sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private foundation-- to carry on propaganda or otherwise to attempt to influence legislation within the meaning of subsection e except as provided in subsection f outcome of any specific public election or to carry on directly or indirectly any voter registration drive to influence the as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection or a grant to an organization unless-- such organization is described in paragraph as a foundation as defined in sec_4940 or b responsibility with respect to such grant in accordance with subsection h or the private_foundation exercises expenditure is an exempt operating of sec_509 or for any purpose other than one specified in section c b sec_53_4945-6 of the regulations provides that if a private_foundation makes a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will be considered used exclusively for purposes described in sec_170 if the assets are transferred to a fund or organization described in sec_501 the legal accounting and other expenses paid_by the foundation that relate to the transfers to b and c amounts paid_or_incurred to carry on propaganda to attempt to influence legislation to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive and do not constitute grants to an individual for travel study or other similar purposes or grants to an organization are not under sec_53_4945-6 of the regulations a transfer of assets described in sec_507 of the code will be considered as used exclusively for purposes described in sec_170 b where the assets are transferred to an organization described in sec_501 favorable determinations under sec_501 the proposed distribution will be regarded as made for purposes within the meaning of sec_170 accounting and other expenses paid_by the foundation that relate to the transfers to b and c regarded as made for sec_170 b purposes in conformity with sec_53_4945-6 of the regulations the payment of these expenses will not constitute a taxable_expenditure under sec_4945 if reasonable in amount will be since b and have received accordingly the legal therefore savings provisions and provisional rules sec_1_507-3 of the regulations provides that i except as provided in subdivision ii of this subparagraph or subparagraph whenever a private_foundation makes a transfer of assets described in sec_507 foundations the transferee foundation or of the code to one or more private of this paragraph or a will not be treated as being in existence prior to date with respect to any transferred assets b will not be treated as holding the transferred assets prior to date and c will not be treated as having engaged in or become subject_to with respect to the transferred assets prior to january any transaction lease contract or other obligation ii notwithstanding subdivision i of this subparagraph the provisions enumerated in shall apply to the transferee foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected of this subdivision a through g a sec_4940 b and the regulations thereunder with respect to basis_of_property b sec_4942 and the regulations thereunder with respect to distributions of income c sec_101 of the tax reform act of as amended by sec_1301 and of the tax with respect to the stat reform act of provisions of sec_4941 stat of the tax reform act of d sec_101 a with respect to the provisions of sec_4942 but stat only if the transferor qualified for the application of such section immediately before the transfer and at least percent of the fair_market_value of the net assets of the transferee immediately_after_the_transfer was received pursuant to the transfer e sec_101 through e of the tax reform act of stat with respect to the provisions of section stat f sec_101 of the tax reform act of with respect to the provisions of sec_4945 and stat with respect to the provisions of sec_508 g sec_101 of the tax reform act of since the transaction is a transfer described in section b and will be entitled to the benefit of the saving sec_507 provisions and provisional rules applicable to the foundation with respect to the transferred assets as set forth in sec_1_507-3 of the regulations subsequent termination of the transferor foundation sec_507 of the code provides in part that the a private_foundation shall be status of any organization as terminated if the organization notifies the secretary of its intent to accomplish a termination sec_507 of the code imposes on each organization the a tax equal to the lower_of private_foundation_status of which is terminated under section all of the income estate a and gift_tax benefits with interest received by the foundation and any of its substantial contributors since or value of its net assets the as transfers described in sec_507 under sec_1_507-1 and d of the regulations the proposed transfer of all of the foundation’s assets to b and c will not a termination of the foundation’s private_foundation result in status under sec_507 if after the transfers the foundation properly notifies code the service that it intends to terminate its private_foundation_status then such notice will be effective to terminate the private_foundation_status of the foundation under sec_507 of the since the tax imposed by sec_507 of the code on zero assets is zero should the value of the net assets of the foundation equal zero at such time as the foundation gives the required notice and terminate its private_foundation_status then the foundation will not be liable for any termination_tax under sec_507 accordingly we rule as follows the proposed transfer of the transferred b assets by the foundation to b will constitute a transfer described in sec_507 of the code the proposed transfer of the transferred c assets by the foundation to c will constitute a transfer as described in sec_507 of the code as transfers described in sec_507 b of the code the proposed transfers by the foundation to b and will not result in a termination of the foundation’s private_foundation_status under sec_507 and will not cause the imposition of the termination_tax described in sec_507 a eo rs wy the proposed transfer from the foundation to b and c will not adversely affect the tax exempt status of the foundation b or the proposed transfers by the foundation to b and c will not constitute a willful and flagrant act giving rise to liability for tax under chapter or failure to act of the code b and c will not be treated as a newly-created organization b and will succeed to the aggregate tax_benefit of the foundation in proportion to the value of the assets transferred by the foundation to b and c it for purposes of the chapter private_foundation excise b will be treated as is the foundation but only in the proportion which the net tax provisions and sec_507 through if fair_market_value of the assets transferred by the foundation to b bears to the net fair_market_value of all the foundation’s assets immediately before the transfer of all of a’s assets b will succeed to of the foundation’s tax_attributes under chapter and sec_507 through including the following since b will receive a for purposes of sec_4940 sec_44 of the net_investment_income of the foundation for the taxable_year of the transfer to b will be apportioned to b will be includible in the computation of the net_investment_income of the b in the taxable_year of the transfer b the transfer to b will not be an event giving rise to net_investment_income pursuant to sec_53_4940-1 of the regulations to tax under sec_4940 of the code therefore such transfer itself will not give rise c b will be responsible for satisfying of the for purposes of determining the assumed foundation’s distribution_requirements under sec_4942 to the extent that such distribution_requirements are not satisfied by the foundation distribution requirement responsibilities of b for the foundation’s taxable_year of the transfer of the value of the foundation’s assets calculated on a monthly basis as of the end of each calendar month falling within the taxable_year of the transfer from the foundation to b and then expressed as monthly average will be attributed to b have held net assets equal to of such monthly average as of the last day of each month during b’s taxable_year of the transfer extending through the last day of the month immediately b will be deemed to a preceding the transfer transfers are made during more than one month appropriate adjustments will be made if it for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through c will be treated as is the foundation but only in the proportion which the net if fair_market_value of the assets transferred by the foundation to cc bears to the net fair_market_value of all the foundation’s assets immediately before the transfer of all of the foundation’s assets c will succeed to of the foundation’s tax_attributes under chapter and sec_507 through including the following since c will receive a for purposes of sec_4940 sec_55 of the net_investment_income of the foundation for the taxable_year of the transfer to c will be apportioned to and will be includible in in the taxable the computation of the net_investment_income of year of the transfer b the transfer to will not be an event giving rise to net_investment_income pursuant to sec_53_4940-1 of the regulations to tax under sec_4940 of the code therefore such transfer itself will not give rise c c will be responsible for satisfying of the for purposes of determining the assumed foundation’s distribution_requirements under sec_4942 to the extent that such distribution_requirements are not satisfied by the foundation distribution requirement responsibilities of for the foundation’s taxable_year of the transfer of the value of of the foundation’s assets calculated on a monthly basis as the end of each calendar month falling within the taxable_year of the transfer from the foundation to c and then expressed as monthly average will be attributed to cc have held net assets equal to of such monthly average as of the last day of each month during c s taxable_year of the transfer extending through the last day of the month immediately appropriate adjustments will be made if preceding the transfer transfers are made during more than one month will be deemed to a c the transfers by the foundation to b and will not result in any liability for tax under sec_4940 of the code since the transfers will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 the transfers by the foundation to b and will not constitute self-dealing under sec_4941 of the code because for purposes of sec_4941 the term disqualified_person does bvouxny rod not include an organization described in sec_501 other than an organization described in sec_509 additionally such transfer will not subject the foundation b or c tax under sec_4941 the proposed transfers do not involve the application of sec_4943 of the code concerning excess_business_holdings provided that none of the assets transferred would place b or c in the position of having excess_business_holdings the transfers by the foundation to b and will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the transfers by the foundation to b and c will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and a will not be required to exercise expenditure_responsibility as the term is defined in sec_4945 with respect to the transferred b assets or the transferred c assets the legal accounting and other expenses_incurred by the foundation b and in effectuating the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 and will be considered qualifying distributions under sec_4942 in connection with this ruling_request or c b and will be entitled to the benefit of the savings provisions and provisional rules applicable to the foundation with respect to the transferred b assets and the transferred c assets as set forth in sec_1_507-3 of the regulations if after the transfer of all of its assets to the b the foundation properly notifies the service of and cc to terminate private_foundation_status then such notice will be effective to terminate the private_foundation_status of the foundation under sec_507 of the code its intent if after the transfer of all of its assets to b and c the foundation properly notifies the service of its intent to terminate its private_foundation_status and if the value of the foundation’s net assets at the time it gives the notice and terminates its private_foundation_status is zero then the foundation will not be liable for any termination_tax under sec_507 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also this ruling is directed only to the organization that sec_6110 of the code provides that this requested it ruling may not be used or cited by others as precedent we are informing your key district_director of this action please keep a copy of this ruling in your permanent records sincerely i kappa rgbert cc harper chief exempt_organizations ur technical branch
